precluding writ relief); see also NRS 533.450(1) and (9) (governing appeal
                      rights in water law cases). Accordingly, writ relief is precluded, and we
                                     ORDER the petition DENIED.



                                                                      , C.J.
                                               Hardesty


                         OULA.
                      Parraguitrre                               Dougla -



                                                                 Saitta



                      Gibbons




                      cc: Hon. Robert E. Estes, Senior Judge
                           Attorney General/Carson City
                           Dana R Walsh
                           Lewis Roca Rothgerber LLP/Las Vegas
                           Taggart & Taggart, Ltd.
                           Gregory J. Walch
                           Weinstein, Pinson & Riley
                           J. Mark Ward
                           Rhodes Law Office, Ltd.
                           Lionel Sawyer & Collins/Las Vegas
                           White Pine County District Attorney
                           Echo Hawk Law Office
                           Alexander, Berkey, Williams & Weathers LLP
                           Kaempfer Crowell/Reno
                           Simeon M. Herskovits
                           White Pine County Clerk

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I9474    4410(9